Citation Nr: 1705736	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985, October 1990 to October 1993, and February 2003 to January 2004. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2011 the Veteran presented testimony in a travel Board hearing before the undersigned.  A copy of the transcript has been associated with the record. 

When this case was most recently before the Board in September 2016, it was remanded to obtain all pertinent, outstanding VA medical records of treatment of the Veteran, to specifically include records after May 2008 and a February, 9, 2015, VA sleep study.  In response to the remand, VA treatment records to include the February 2015 sleep study (showing a diagnosis of sleep apnea) were associated with the electronic record.  The remand directives have been substantially complied with, and the case again is properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Sleep apnea was not shown in service or for years thereafter, and has not been shown to be related to service or to the service-connected hypertension.




CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2006, prior to the September 2007  rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  All identified and available service and post-service treatment records have been secured.

The Board notes that multiple VA examinations with opinions were obtained for the Veteran's claim, as outlined below.  When taken together, review of these examination reports and opinions reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  With respect to the December 2011 hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c) (2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Background Information and Legal Criteria

The Veteran asserts that her sleep apnea is etiologically related to service and that, alternatively, her sleep apnea is secondary to the service-connected hypertension.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2016).

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection will be presumed under 38 C.F.R. § 3.303(b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  However, sleep apnea is not considered a "chronic" disorder under 38 C.F.R. §§ 3.307, 3.309; thus, this regulation does not apply.

Analysis

In this case, VA and private records show diagnoses of sleep apnea.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records documented a number of complaints of frequent trouble sleeping in June 2002 and March 2006.  She also complained of sleep trouble during her third period of service, from February 2003 to January 2004.  Accordingly, Hickson element (2) is at least arguably met.  

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current sleep apnea and service, or service-connected hypertension, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Pursuant to a prior remand by the Board in March 2012, the Veteran was afforded a VA examination in March 2012.  Upon review of the claims folder and interview of the Veteran, the examiner opined that sleep apnea was less likely than not incurred in or caused by service.  The examiner cited to the lack of evaluations for sleep disorder in the service treatment records and the first diagnosis of sleep apnea in 2006.  The examiner also indicated that the Veteran had sleep difficulty, which was different from sleep apnea, beginning in Saudi Arabia due to nervousness, and the onset of sleep apnea could not be determined with certainty since it overlapped with sleepiness due to difficulty getting to sleep.  

Pursuant to the Board's remand in August 2014, the same VA examiner provided addendum opinions in October and December 2014.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that sleep apnea was a specific sleep disorder with objective criteria which are diagnosed in a sleep study; the Veteran had a sleep study in 2006, two years after separation from the military.  The examiner noted that the Veteran reported difficulty falling asleep and staying asleep which she reported began in Saudi Arabia during military service, but those problems were not part of sleep apnea.  The examiner furthered that obstructive sleep apnea was a specific sleep disorder [diagnosis] which could not be made based on subjective information supplied by the Veteran.  The examiner stated that one would have to resort to speculation to opine that it was present prior to the date of the sleep study.  The examiner also stated that there were numerous reasons why one may have poor sleep quality, difficulty falling asleep, or staying asleep; such sleep difficulties were separate and distinct from obstructive sleep apnea and did not fulfill the criteria for sleep apnea.

The Veteran's representative submitted a brief in December 2015 in which it was argued that the sleep apnea was secondary to the service-connected hypertension.  Multiple Internet links and copies of articles were provided in this brief, purporting a connection between sleep apnea and hypertension. 

In January 2016 the Board found that a remand was warranted in this case in order to obtain an addendum VA opinion that addressed the Veteran's secondary theory of service connection.  In response to the remand, an addendum opinion was received in February 2016 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner referred to the prior VA examinations for review of the Veteran's complaints of sleeplessness and diagnosis of sleep apnea in 2006.  The examiner stated that she was unaware of any peer-reviewed literature which indicated that hypertension either caused or aggravated sleep apnea.

In this case, as to the issue of the etiology of the Veteran's sleep apnea, the Board finds that the VA examination reports and addendums, taken as a whole, to be the most probative evidence of record as they were based upon a review of the claims file, examination and interview of the Veteran, and opinion with rationale was provided.  Significantly, the Veteran claimed the sleep apnea was related to service or resulted from the service-connected hypertension.  The VA examiners stated that the onset of sleep apnea could not be determined with certainty since it overlapped with sleepiness due to difficulty getting to sleep; one would have to resort to speculation to opine that sleep apnea was present prior to the date of a 2006 sleep study; there were numerous reasons why one may have poor sleep quality, difficulty falling asleep, or staying asleep; such sleep difficulties were separate and distinct from obstructive sleep apnea and did not fulfill the criteria for sleep apnea; and the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected condition as the examiner was unaware of any peer-reviewed literature which indicated that hypertension either caused or aggravated sleep apnea.

The Board finds that the VA examiners made it clear that it was their opinion that sleep apnea was not related to service and was not caused or aggravated by the service-connected hypertension.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Accordingly, the Board concludes that the VA opinions carry significant weight.  No other competent opinion providing a positive nexus between service, or the service-connected hypertension, and the Veteran's current sleep apnea has been presented. 

Moreover, as noted above, the Veteran submitted multiple Internet links and copies of articles purporting a connection between sleep apnea and hypertension.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The Board finds that the articles submitted by the Veteran do not provide a medical link between her sleep apnea and service or the service-connected hypertension.

The Board acknowledges that the Veteran is competent to testify as to her beliefs that her sleep apnea is related to service or her service-connected hypertension.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what she has experienced, she is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claim that her current sleep apnea was etiologically related to service or her service-connected hypertension is outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals, and included a medically based rationale that inter alia distinguished the Veteran's sleep problems in service from the sleep apnea disorder at issue.  The VA examiner further explained that the medical literature did not support the Veteran's secondary claim of either causation or aggravation.  Therefore a nexus between service, or the service-connected hypertension, and the Veteran's sleep apnea has not been shown, and the claim fails on Hickson element (3). 
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


